Mr. Justice Baker delivered the opinion of the court. The contention of plaintiff in error that her husband was a tenant from month to month and therefore a thirty days’ notice should have been given, finds no support in the evidence. There is in the record no evidence tending to show that Dean had any authority from Horn to rent the house, or that Horn in any way ratified anything that Dean did in respect to leasing the house; nor is there any evidence that either Horn or the defendants in error made an agreement with any one to extend Braithwaite’s term, or grant a new term after the expiration of his term. Where the term expires no notice to quit is necessary, and the lessee or any person claiming under him is by the express provision of the act liable to this action. Plaintiff in error further contends that she was not a proper party. There is no evidence that any one of the Gasmires took possession of the house under an agreement with any one. May Gasmire testified to a conversation with Dean, but not to any agreement with him or consent that her father might take possession of the house, and that, “later on she and her father and mother moved in.” Mrs. Gasmire did not on the trial contend that she was not in possession of the house, but contended that plaintiff could not maintain the action because Dean had given to her daughter the draft of a lease from Horn to her husband for one year from May 1, 1910, which draft was not signed either by the proposed lessor or lessee. We think that from the evidence the court might properly find that she was a proper party defendant. Whether her husband should also have been made a defendant is a question not presented by the record. The evidence clearly shows that plaintiffs were entitled to the possession of the house when the action was brought, and the judgment is affirmed. Affirmed.